Citation Nr: 1417576	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  06-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for bilateral plantar fasciitis, rated 0 percent prior to June 20, 2011; rated 10 percent from June 20, 2011, to August 26, 2013; and rated 30 percent as of August 27, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from December 1980 to October 1997.

This matter is on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was remanded by the Board in May 2011 and February 2013 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to August 27, 2013, the Veteran's plantar fasciitis symptoms were characterized by pain when standing and some tenderness; but the evidence does not show a moderate foot disability, or objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2.  As of August 27, 2013, the Veteran's plantar fasciitis symptoms have been characterized by pain and the need for assistive devices; but the evidence does not show bilateral foot symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not higher, for bilateral plantar fasciitis, for the period prior to June 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  The criteria for a rating in excess of 10 percent for bilateral plantar fasciitis, prior to August 27, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  The criteria for an initial rating in excess of 30 percent for bilateral plantar fasciitis, as of August 27, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA should inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Neither the Veteran nor the representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  The Veteran's claim arises from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  The Veteran has also submitted treatment records from a private facility and statements in support of the claim.  

VA examinations were obtained in March 1998, July 2010, and August 2013.  38 C.F.R. § 3.159(c)(4) (2013).  When VA provides a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations are adequate, as they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

This appeal was remanded by the Board in May 2011 for the issuance of a statement of the case, and again in February 2013 to schedule a VA examination.  There has been substantial compliance with the remands instructions, as the Veteran was provided a VA examination in August 2013, and the issue was readjudicated in an October 2013 supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The Veteran submitted a claim seeking service connection for a foot disability in November 1997.  A December 2005 rating decision granted service connection and assigned a 0 percent rating.  A May 2012 rating decision increased the rating to 10 percent, effective June 20, 2011.  A September 2013 rating decision increased the rating to 30 percent, effective August 27, 2013.  However, those increases are not the maximum rating available, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991)

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all those elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2013).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

In cases where a veteran has a 0 percent rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In cases where the Veteran's claim arises from a disagreement with the initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for plantar fasciitis are assigned by analogy to pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  Under Diagnostic Code 5276, a 0 percent rating is warranted for mild symptoms that are relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Foot disabilities may also be rated under Diagnostic Code 5284, which provides a 10 percent rating for a moderate disability of the foot, a 20 percent rating for a moderately severe foot disability, and a 30 percent rating for a severe foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  While the Rating Schedule does not define the terms moderate, moderately severe, or severe, the Board must instead evaluate all of the evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6 (2013).
 
The Board finds that a 10 percent rating is warranted for the period prior to June 20, 2011.  Specifically, at an evaluation in November 1999, the Veteran complained of pain in his right foot when standing, and flat feet were observed upon examination.  In August 2000, he complained painful arches in both feet, with the left worse than the right.  Therefore, foot pain has been shown basically throughout the period on appeal due to the service-connected plantar fasciitis and has resulted in a limitation of function.  Because plantar fasciitis, and the accompanying pain, has been identified since the time the Veteran submitted his claim in 1997, an initial 10 percent rating is warranted for the entire period on appeal prior to June 20, 2011.  

Next, the Board determines that a rating in excess of 10 percent is not warranted for any period on appeal prior to August 27, 2013, because the evidence does not show indications of swelling, accentuated pain, or callosities.  At a March 1998 VA examination, examination of the right foot was "essentially normal" and no gross deformities were observed on either foot.  At a November 199 podiatry evaluation, the Veteran complained of foot pain when standing, but it did not appear to be "accentuated" and there was no indication of swelling.  In an August 2000 podiatry evaluation, he complained of pain in the arches of his feet that had worsened over the past six months.  While tenderness and pain was observed upon palpation and manipulating the feet, there was no indication that it was "accentuated," and there was no significant edema present.  

At a July 2010 VA examination, the Veteran stated that he sometimes experienced flare-up pain in his feet approximately one to three times per month, and he was unable to stand for more than a few minutes.  However, upon examination, there was no evidence of swelling, painful motion, tenderness, instability, weakness, or abnormal weight bearing.  Rather, his primary symptom was pain during palpation of the arch.  After the examination was complete, the examiner concluded that the functional limitation for the disability was mild to non-existent in most areas, and only moderate during vigorous activities such as sports and recreation.

At November 2011 and October 2012 podiatry evaluations, the Veteran's symptoms were largely consistent with what had been observed at the previous VA examination.  Specifically, his symptoms were limited to pain upon palpation, but no indication of accentuated pain.  Therefore, as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities have not been shown, a rating in excess of 10 percent is not warranted on this basis.  

Moreover, while there is some pain and tenderness, the Board finds that these symptoms do not rise to the level of a foot injury that is moderate or moderately severe in nature such that an increased rating or separate ratings for each foot would be warranted prior to August 27, 2013.  While the Veteran has complained of intermittent pain in the feet, the pain has not resulted in limitations that would result in it being classified as a moderate disability of either foot.  In addition, while the Veteran has complained of pain, the VA examinations did not find painful motion of the feet due to plantar fasciitis.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted based on the objective evidence, which the Board finds highly persuasive, did not find painful motion of either foot.  38 C.F.R. § 4.59 (2013).

Next, while the Veteran's rating for his plantar fasciitis was increased to 30 percent, effective August 27, 2013, the Board finds that the evidence does not indicate that a rating in excess of 30 percent is warranted as of August 27, 2013.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013), the next higher 50 percent is warranted when the evidence shows bilateral foot symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances.  

At an August 2013 VA examination, the Veteran complained of pain in his feet that was accentuated by use.  While there was some pain observed upon manipulation, it was not accentuated, and there was no indication of swelling.  Upon examination, there was no indication of abnormal weight bearing, marked pronation, or any unusual foot positioning due to his disability.  Moreover, there was no marked inward displacement or spasm of the Achilles tendon upon manipulation.  While the Veteran stated that he used a cane to walk, the examiner observed that the Veteran was able to stand straight and he had arches when weight bearing.  Therefore, as the evidence does not show symptoms that are pronounced and characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation that is not improved by orthopedic shoes or appliances, a rating in excess of 30 percent is not warranted as of August 27, 2013.  

In addition, the Board finds that the evidence does not show moderately severe disability of each foot, such that separate ratings would constitute a higher benefit, or moderate disability on one foot and moderately severe disability of the other foot, such that separate ratings would constitute the higher benefit.  The Veteran's main symptom was complaints of pain, without abnormal weight bearing or unusual foot positioning, but the evidence did not show such structural changes or a level of functional loss that would result in the disability being found to be moderate.  The Board finds that the evidence does not show moderate disability of either foot that would result in a higher benefit.

In considering the Veteran's foot disability, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds that ratings in excess of those already assigned are not warranted on the basis of functional loss due to pain or weakness in this case. 

Specifically, while the Veteran has complained of pain in the feet, it does not inhibit his daily functioning to a level that would warrant any higher ratings.  The July 2010 VA examiner found that the functional limitation would be moderate only in vigorous activity, such as sports.  The August 2013 VA examiner found no loss in range of motion due to pain or fatigue, and there was no lack of endurance or incoordination observed.  Therefore, the effect of his symptoms is adequately contemplated in the currently assigned disability ratings.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his plantar fasciitis is worse than the ratings he currently receives.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The Board finds that competent, objective evidence from the VA examinations to be more persuasive.

The Board also finds that the available schedular rating criteria are adequate to rate the Veteran's plantar fasciitis.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  His disability picture is not shown to be exceptional or to cause frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of rating greater than those assigned for bilateral pes planus of 10 percent prior to August 27, 2013, and 30 percent as of August 27, 2013.  The claim for any higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 10 percent rating, but not higher, for bilateral plantar fasciitis, prior to June 20, 2011, is granted.

A rating in excess of 10 percent for bilateral plantar fasciitis, from June 20, 2011, to August 26, 2013, is denied.

A rating in excess of 30 percent for bilateral plantar fasciitis, as of August 27, 2013, is denied.



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


